Citation Nr: 0318639	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  93-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound to the right shoulder, currently 
evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1991 rating decision of the 
RO.  

The Board remanded this case for additional development of 
the record in March 1995, September 1996, January 1999, 
January 2000 and April 2001.  



FINDING OF FACT

The service-connected right shoulder gunshot wound residuals 
are currently shown to be productive of a disability picture 
that more nearly approximate that of moderately severe 
impairment of the Group VI muscles.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability 
evaluation for the service-connected residuals of a gunshot 
wound to the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the service-connected residuals of a gunshot wound to 
the right shoulder are more disabling than evaluated.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

The VCAA and the implementing regulations also include 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a March 2003 
Supplemental Statement of the Case.  

As well, the record reflects that the veteran was notified of 
the VCAA in a letter sent to him and his representative by 
the RO in May 2001, and the VCAA was mentioned and discussed 
in the April 2001 Board remand.  

The May 2001 letter essentially notified the veteran and his 
representative of the evidence necessary to substantiate his 
claim, what evidence the veteran was being expected to obtain 
and submit, what evidence the RO could attempt to 
obtain/assist in obtaining.  

As well, the veteran was sent a Statement of the Case in 
December 1991, and a number of Supplemental Statements of the 
Case thereafter, and these documents also contained the 
pertinent laws and regulations governing this claim as well 
as the reasons for the denial of the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate this claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that, pursuant to the several Board remands 
referenced above, several VA examinations, discussed 
hereinbelow, were accomplished in order to get a clear 
picture of the veteran's disability in order to properly 
evaluate same.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding this claim.  

For historical purposes, it is noted that, by decision of 
August 1947, the RO established service connection for the 
residuals of a gunshot wound to the right shoulder and 
assigned a 20 percent evaluation for the disability.  

The service medical records reflect that the veteran was 
treated in December 1943 after suffering a penetrating, 
through-and-through wound to the right arm while serving in 
Italy that same month (during World War II).  These records 
indicate that the gunshot entered below the deltoid muscle 
and exited four inches lateral.  A report of the veteran's 
December 1945 separation examination indicates that there 
were no residuals of the gunshot wound to the right shoulder.  

In February 1991, the veteran submitted what was construed to 
be a claim for an increased evaluation for his service-
connected residuals of a gunshot wound to the right shoulder.  
The relevant evidence of record consists mainly of the 
reports of VA examinations.  

On examination of September 1991, a healed, nontender scar 
about the deltoid middle area was noted, as was a scar about 
the posterior deltoid area.  Some atrophy of the arm was 
indicated, but there was no shoulder tenderness, deformity, 
swelling or redness.  The veteran was able to elevate his 
right arm 180 degrees, abduct it 90 degrees.  Arthritis of 
the shoulder was indicated, but X-ray studies showed no bony 
abnormalities.   

The VA outpatient treatment records dated from March 1990 to 
January 1992 reflect intermittent complaints of right 
shoulder pain.  

The report of a June 1995 VA examination reflects that the 
veteran complained of having pain on use of the right 
shoulder, including when driving a car.  The objective 
findings included those of the scars (noted hereinabove), and 
that there was again no swelling or deformity.  The veteran 
was able to elevate the arm to 110 degrees and abduct it 90 
degrees.  His right elbow motion was from 35 to 130 degrees, 
with no sensory motor deficit.  The veteran was diagnosis 
with degenerative joint disease of the right shoulder.  

The report of a June 1999 VA examination reflects that the 
veteran reported that his right shoulder felt better.  The 
examination revealed equal muscle development and tone of the 
shoulders.  The examiner noted that the entrance wound - 
which was hard to locate - was located at the level of the 
lower insertion of the deltoid.  

The veteran was able to flex the shoulder to 150 degrees 
(left shoulder flexion was to 160 degrees) and abduct the 
shoulder to 130 degrees (compared to 145 degrees on the 
left).  The veteran complained of having a pulling sensation 
but no pain on the extremes of these movements.  It was noted 
that X-ray studies taken showed no changes from those taken 
in September 1991.  

In concluding the examination, the examiner noted that he 
would classify the wound as an upper arm rather than a 
shoulder wound and that the injury involved muscle group V 
and VI.  He pointed out that there was no nerve involvement.  

The report of an April 2000 VA examination reveals that the 
veteran complained of having a dull, mild ache in the area of 
the gunshot wound.  He reported sharp pains in the area of 
the scar when he threw a ball or used his arm above the head.  

The examination revealed the asymptomatic scar located 
towards the inferior border of right deltoids muscle.  It was 
again pointed out that both this scar and the exit wound scar 
were difficult to locate, and that there was no tissue loss 
or depression of either scar.  The exit scar was mildly 
tender, according to the veteran.  

The examiner noted that the tissue mass on the right 
trapezius appeared to be a little less than that on the left.  
The veteran was able to flex the right shoulder to 130 
degrees and abduct the shoulder to 125 degrees.  The veteran 
complained of a pulling sensation but no pain on the extremes 
of these movements.  

As a result of this examination, the veteran was diagnosed 
with a residual gunshot wound of the right shoulder girdle.  
X-ray studies of the right shoulder taken in conjunction with 
this examination were essentially the same as those reviewed 
in June 1999, with no acute abnormalities seen.  

Finally, on examination of September 2001, the veteran 
complained of having pain in the right shoulder with 
improvement after a cortisone shot.  He noted that he was 
still able to use the extremity to use utensils.  

The examination again revealed the entry and exit wound 
scars, and it was noted that the exit scar was located in the 
posterolateral aspect of the arm in the region of the border 
between the medial and lateral head of the triceps.  The 
veteran was able to flex the right shoulder to 150 degrees.  
There was no impingement sign, although the evidence did 
complain of pain in the region of the injury as well as a 
painful pulling sensation.  He also noted a painful pulling 
sensation with elbow flexion and extension.   

The examiner noted that the veteran's right upper extremity 
was otherwise intact, to include strong biceps and triceps 
elbow flexion and extension, as well as right shoulder 
abduction.  As well, there was no atrophy of the triceps, 
biceps or deltoid musculature in the region of the injury, 
nor was there demonstrable weakness involving those muscle 
groups.  

It was the examiners feeling that the current symptoms 
described were likely secondary to the scar formation in the 
region of the injury with likely involvement of the lateral 
head of the triceps, possibly a small portion of the biceps 
or deltoid.  He pointed out, however, that the scar formation 
in the biceps and deltoid musculature would be minimal.  The 
examiner noted that he could not find any nerve involvement.  
In concluding the examination report, the examiner opined 
that the veteran's gunshot wound and pain on motion was 
significant and limited his daily activity.   

Again, it is essentially maintained that a disability 
evaluation higher than 20 percent is warranted for the 
service-connected residuals of a gunshot wound to the right 
shoulder.  It is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2002). 

Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2002).  

Further, the veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of a gunshot wound 
to the right shoulder are currently assigned a rating of 20 
percent under 38 C.F.R. § 4.73, Diagnostic Code 5304, injury 
to the Group IV muscles (consisting of the intrinsic muscles 
of shoulder girdle).  

The records show that the veteran is right-handed.  
Therefore, the ratings for the right arm must account for the 
fact that it is his dominant extremity that is impaired.  
That said, it is pointed that under this Diagnostic Code, a 
20 percent disability evaluation contemplates a moderately 
severe injury to muscles, while a 30 percent evaluation is 
warranted for a severe injury.  

The veteran's service-connected residuals of a gunshot wound 
to the right shoulder could also be rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5305, Group V muscles (consisting of 
flexor muscles of the elbow, including the biceps), or 
Diagnostic Code 5306, Group VI muscles (consisting of 
extensor muscles of the elbow, including the triceps).  Under 
these Diagnostic Codes, a 30 percent evaluation is warranted 
for moderately severe injury of either group.  

It is pointed out that, generally, moderately severe 
disability of muscles involves a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2002).  

A severe disability of muscles involves, generally, a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2002).  

As can be gathered from the above-cited regulation, in 
evaluating muscle injuries consideration must be given to the 
extent of the original injury.  In this case, it is shown 
that the veteran suffered a penetrating, through-and-through 
wound to the right arm in 1943, but that examination at the 
time of his separation from service showed no residuals of 
the wound.  

The veteran's veteran current complaints essentially consist 
of pain in the right upper extremity with a pulling sensation 
on elbow and shoulder movement.  Objectively, there are noted 
to be limitation of motion in shoulder, entrance and exit 
scars, and good muscle strength in the right arm.  There are 
no sensory abnormalities, although some tenderness elicited 
to the exit scar.  X-ray studies have been essentially 
normal, with no bony abnormalities noted in the shoulder; 
degenerative changes have been noted, however, service 
connection for right shoulder arthritis was denied as a 
separate unrelated disability by the Board in a January 2000 
decision.  

That being said, the examination reports, while not entirely 
clear, seem to indicate that the gunshot wounds in service 
have resulted in injury to the Group VI muscles, rather than 
the Group IV muscles (although this appears to be the area 
where the gunshot(s) entered).  

Specifically, the examiner who examined the veteran in June 
1999 was of the opinion that the injury involved Muscle Group 
V and VI in the upper arm as opposed to the muscles in the 
shoulder area.  

On examination thereafter in September 2001, the examiner was 
of the opinion, essentially, that the current symptoms were 
related to an injury to the triceps (i.e. Group VI) as 
opposed to the biceps or deltoid, which might or might not 
have been involved.  

That being said, given the evidence currently of record, the 
Board finds that an evaluation of 30 percent is warranted 
under Diagnostic Code 5306 (the extensor muscles of the 
elbow, to include the triceps).  It is pointed out that the 
injury/disability had previously been deemed to have been 
"moderately severe," albeit under a different 
provision/muscle group, and while the Board is not bound by 
this determination, that characterization combined with 
documented symptomatology of the disability - described as 
"significant" and limiting daily function on recent 
examination of September 2001 - and again warrant the 
assignment of a 30 percent disability evaluation.  

The Board has considered a higher evaluation of 40 percent 
for the service-connected residuals of a gunshot wound to the 
right shoulder under Diagnostic Code 5306, but is clear that 
the Group VI muscle disability is not severe.  

In other words, there is no suggestion that the disability is 
manifested by wide damage to muscle groups in the missile 
track, a loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area, among other things, or that the 
muscles swell and harden abnormally in contraction; nor is it 
suggested that strength is severely impaired (in fact, 
strength appears to be fairly good).  

Finally, there is clearly no X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile, nor any of the 
other criteria listed above with respect to manifestations of 
severe muscle disabilities.  

As a side note, the Board points out that, as documented 
above, the veteran has scarring due to his service-connected 
disability, and a separate 10 percent evaluation under 
Diagnostic Code 7804 has been established.  

Finally, the Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective on July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this case, the changes did not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of relevant Diagnostic Codes unchanged.  

Accordingly, the Board finds that the veteran was not be 
prejudiced by the Board's election in this decision to 
consider his claim solely based on the new criteria.  See 
Karnas, supra; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of a gunshot wound to the right shoulder is 
granted, subject to the regulations governing the payment of 
VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

